Case 0:20-cv-61023-RAR Document 64 Entered on FLSD Docket 01/13/2021 Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 20-CIV-61023-RAR

  MATTHEW BUCKLEY, et al.,

         Plaintiffs,

  v.

  EMMETT MOORE, et al.,

        Defendants.
  _______________________________/

                               ORDER SCHEDULING MEDIATION

         The mediation conference in this matter shall be held with Glenn J. Waldman, Esq. on

  April 15, 2021 at 11:00 A.M. via videoconference. A report of the mediation must be filed within

  seven (7) days thereafter.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 13th day of January, 2021.




                                                        _________________________________
                                                        RODOLFO A. RUIZ II
                                                        UNITED STATES DISTRICT JUDGE
